/



OFFICE   OFTHE   ATTORNEY   GENERAL   OFTEXAS   /
HOI’.C.S. Chrk,    Fqe   2


           *No pereon shell hold or exeroiae, at
       the 891Iyfti.LIB,iQr8 tkaa O&S Civil Osrd
       or ei8fa28t?nt,* * *.*

           Opinion No. O-490, written by Aaslrlutant
                                                  At-
torney General Clak stout, to whloh you rersr in yOur
lettar, disou88e8 Stiy the titCW@?St8tiOI3 and eff68t
that Shuuld be giventothi8       8Sotian OSth6 Ccu&,itu-
tion ant we respeotrully rer8r     y0u to that 0pinion all
ace 0r general applloatian. As Mr. Stoat'therein
point8 out there i8 no OORetitUtiOzd.        p~Vi8iOn uhl&&
pxvhlbits a person from h0ldi.q more than one 6ltll
Offioe (Ls lOIlg St8 he hOti Oil4    OR0 cid.1   OffI@  Of
emolument, e.g., one to wbioh peou&sry         g8Im or prar-
it is attaohed.    See also Grave8 vs. H. GrirS3.q
o'x8il k sW8, m9 asi,      778,

          The case or Th0rm8 V+ Abernathy CountyLine
Independent Sob001 Diatrlot, ZQO S.W. 152 *ae a atit
to trlljOblaldermaR rr0ln aeta as 8&C&, tl=UOtWt
and to invalidate the aeta ol eubh tr~&ee8+    Th8
oourt oS OivilAppea3.8 held that the Saat that cm al-
dsmmn ti80 held the posltlaa Or aohool tmmtae and
hW8iVi3d DO PlJr a8 SohOOl tZ'USt-, rtloMre6ht.8fEO8
the oormtitutiaaalinhibitdon and that &a (u& nat
hold "IWJXSthen tYi8 Oivii OsriOS Or @k81dWten  ?hO
Suprcds Court, howwer, h8ld that itRa8 wtSl'i&
Uh3thW  Or not 8ithfW OrstOe Wa8 On8.0i ~II&Bw&
SiRaS th8 dUti88 OS the tVV0 4HfiO68WmO  inooBIp8&1.,
in view or the powerover sahcialrr
                                6xaroi~~ by           alder-
men+

         St is th% O&&liCXl OSthi8 &~l-t5?&       th8t a
person eea hold mre than one clrll oifiae provided
he h0lde not mre then     one OS OmlUment and prOvld&
the dUtif38 or the ofiices   held ape oonqxitfble and do
not oonSllot in any way.     For a WIIIQl8te dziraUsei0rA
we rder you to opinion l+      G&90,
                                   fceurs verytruly




ATTORhTEYGENERAL OF TEXAS
  B.&n.